Case 1:16-cr-00025-SEB-MJD Document 563 Filed 10/06/20 Page 1 of 5 PageID #: 2819




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:16-cr-00025-SEB-MJD
                                                       )
  BROOKLYNN G MACK,                                    ) -02
                                                       )
                                Defendant.             )

                                               ORDER

                                             I. Background

         Defendant filed a pro se motion that the Court construed as a motion for compassionate

  under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A).

  Dkt. 537. The Court appointed counsel to represent Defendant and stayed the matter pending

  counsel's review of the case. Dkt. 539. Counsel has now appeared on Defendant's behalf. Dkt. 541.

         As relevant here, § 603 of the First Step Act allows the Court to reduce a sentence if the

  defendant shows an "extraordinary and compelling reason" warranting a sentence reduction. 18

  U.S.C. § 3582(c)(1)(A)(i). That section prevents a court from modifying a sentence until "after

  the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

  Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

  a request by the warden of the defendant's facility, whichever is earlier." 18 U.S.C.

  § 3582(c)(1)(A). This Court has held that the exhaustion requirement is not jurisdictional and can

  be waived by the government but that the Court cannot waive it over the government's objection.

  See United States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL 1923220, at *3 (S.D. Ind. Apr.
Case 1:16-cr-00025-SEB-MJD Document 563 Filed 10/06/20 Page 2 of 5 PageID #: 2820




  21, 2020); United States v. Jackson, No. 2:15-cr-00013-JMS-CMM-1, Dkt. 137 (S.D. Ind. Apr.

  28, 2020).

         On August 28, 2020, the Court issued an Order informing the parties that the stay would

  expire November 24, 2020. Dkt. 548. The Court also informed the parties that any amended motion

  for compassionate release or motion to lift the stay and adoption of Defendant's previously-filed

  motion for compassionate release must be supported by evidence that 30 days have passed since

  Defendant's warden received a request for compassionate release. Id. The Court informed the

  parties that, alternatively, Defendant's counsel could confer with the United States and submit a

  statement certifying that the United States agrees that Defendant has exhausted administrative

  remedies or that the United States will waive the exhaustion requirement in this case. Id.

         On September 2, 2020, the United States filed a document that purports to be a "motion to

  dismiss" Defendant's motion for compassionate release. Dkt. 550. The United States argues that

  the Court should "dismiss" Defendant's motion because she has not even alleged that she has

  exhausted administrative remedies and because her motion for compassionate release is barred by

  a plea waiver. Id. Defendant responded on September 23, 2020. Dkt. 557. Defendant argues that

  the plea waiver does not bar her motion. Id. She also argues that the Court can hear her motion

  because she has exhausted administrative remedies. Id. The United States did not file a reply, and

  the time for doing so has passed.

                                          II.    Discussion

  A.     Exhaustion of Administrative Remedies

         The Court will not deny Defendant's motion for compassionate release for failure to

  exhaust administrative remedies at this time. The Court has repeatedly refused to preemptively

  deny motions for compassionate release on exhaustion grounds. Instead, the Court has—with the



                                                  2
Case 1:16-cr-00025-SEB-MJD Document 563 Filed 10/06/20 Page 3 of 5 PageID #: 2821




  United States' support—repeatedly found that judicial economy favors giving defendants

  additional time to exhaust, even when the defendant filed a motion for compassionate release too

  soon. See, e.g., United States v. Fraley, No. 4:15-cr-00028-TWP-VTW-10, Dkt. 964 (United States

  agreeing to stay proceedings for 24 days so that the defendant could exhaust administrative

  remedies where the defendant filed her motion for compassionate release too soon). The Court will

  do the same in this case. As stated in the Court's August 28 Order, any amended motion or motion

  to lift stay and adoption of Defendant's previously filed motion must be supported by evidence that

  Defendant has exhausted administrative remedies or a certification that the United States will not

  contest exhaustion in this case. Dkt. 548. If the United States believes that Defendant has not

  exhausted her administrative remedies when counsel files an amended motion or adopts

  Defendant's previously filed motion, it may raise that argument in its response. Likewise, if

  Defendant has not exhausted her administrative remedies by November 24, 2020, the Court may

  consider denying her motion without prejudice at that time. 1

  B.      Plea Waiver

          The United States' plea waiver argument also fails. The United States argues that Defendant

  waived her right to seek a sentence modification based on the terms of her plea agreement. Dkt.

  550. Defendant entered into her plea agreement in April 2016, dkt. 164, and pled guilty in January

  2017, dkt. 425. Her plea agreement stated that she agreed not to "contest, or seek to modify" her

  sentence, including in "an action brought under 18 U.S.C. § 3582," with an exception not relevant

  here. Dkt. 164 at 11. Defendant entered into her plea agreement before the First Step Act was


          1
            The Court notes that, with his response, Defendant's counsel filed documents that appear to show
  that more than 30 days have passed since Defendant made an administrative request for compassionate
  release. Dkts. 557-1 and 557-2. The Court will not, however, resolve the exhaustion issue at this time. The
  Court urges Defendant's counsel to confer with the United States to see if the United States will concede
  that Defendant has exhausted her administrative remedies. If the United States will not make such a
  concession, counsel may submit additional evidence in keeping with the terms of this Order.

                                                      3
Case 1:16-cr-00025-SEB-MJD Document 563 Filed 10/06/20 Page 4 of 5 PageID #: 2822




  enacted. At the time of her plea agreement, § 3582 provided that only the Bureau of Prisons

  ("BOP") could bring a motion for sentence reduction based on "extraordinary and compelling

  reasons." 18 U.S.C. § 3582(c)(1)(A) (2016). The First Step Act, enacted on December 21, 2018,

  provided for the first time the ability to seek a sentence reduction under § 3582 upon a defendant's

  motion. See 132 Stat. 5194, 5239 (2018) (First Step Act, § 603).

         In order for a waiver of rights to be knowing and voluntary, a defendant must understand

  the choice confronting her. United States v. Alcala, 678 F.3d 574, 579 (7th Cir. 2012). Further, a

  waiver provision in a plea agreement is only applicable to rights available to the defendant at the

  time the plea is entered. United States v. Olano, 507 U.S. 725, 733 (1993) ("[W]aiver is the

  'intentional relinquishment or abandonment of a known right.'") (quoting Johnson v. Zerbst, 304

  U.S. 458, 464 (1938)). Because Defendant did not have the right to petition for a sentence reduction

  based on "extraordinary and compelling reasons" under § 3582 at the time she pled guilty, she

  could not have knowingly waived the right to do so at the time she entered her plea. Defendant

  therefore did not waive her right to petition the Court for a sentence modification based on

  "extraordinary and compelling reasons" in her plea agreement. See United States v. Burrill, 445 F.

  Supp. 3d 22, 25 (N.D. Cal. 2020) (reaching same conclusion); compare United States v. Egebrecht,

  No. 2:17-cr-00007-JRS-CMM-01, 2020 WL 3510775, at *2–4 (S.D. Ind. June 29, 2020) (finding

  motion for compassionate release barred by plea waiver where defendant entered into plea

  agreement after First Step Act was enacted). The United States does not cite any cases holding that

  a defendant who signed a plea waiver before the First Step Act was enacted is barred from pursuing

  a motion for compassionate release directly with a district court.




                                                   4
Case 1:16-cr-00025-SEB-MJD Document 563 Filed 10/06/20 Page 5 of 5 PageID #: 2823




         Accordingly, the United States' motion to dismiss, dkt. [550], is denied. The case will

  continue to proceed as set forth in the Court's August 28 Order.

         IT IS SO ORDERED.



                    10/6/2020
         Date: ________________                       _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana




  Distribution:

  All Electronically Registered Counsel




                                                  5
